Citation Nr: 1412907	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected tachycardia. 

2.  Entitlement to service connection for coronary artery disease (CAD) with congestive heart failure (claimed as blood clotting resulting in a heart attack) as secondary to service-connected tachycardia.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to July 1946, during World War II. 

This appeal initially came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Phoenix, Arizona, Regional Office (RO), which denied service connection for hypertension and coronary artery disease CAD with congestive heart failure.  The Veteran disagreed with such decision and subsequently perfected an appeal. 

In March 2009, the Veteran testified before a Decision Review Officer sitting at the RO.  In August 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are of record and have been reviewed. 

In October 2009 and June 2010, the Board remanded these claims to the RO/AMC for additional development.  Thereafter, in a December 2010 decision, the Board denied service connection for these issues.  The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), to the extent the determination therein was unfavorable.  In a January 2012 Order, the Court granted a Joint Motion by the Veteran and the Secretary of VA (the parties), vacating the Board's decision and remanding the matters back to the Board.

In July 2012, the Board again remanded the claims so that additional development of the evidence could be undertaken.  


The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has noted that in a letter dated in February 2014 the Veteran's representative requested an extra 90 days to submit additional argument.  The representative previously submitted argument in July 2012 and again in July 2013.  In light of the fact that the case is advanced on the docket, and in light of the fact that the action currently being taken by the Board (a remand) will not preclude the Veteran's representative from submitting additional argument prior to any final decision, the Board concludes that further delay of the case is not warranted.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this claim in July 2012.  The Board notes that the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the July 2012 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

The Board here notes that the procedural history of this case, as well as the factual background, has been comprehensively set out as part in previously-issued Board remands and decisions.  

The Board observed in July 2012 that "the Joint Motion" had determined that VA examinations previously relied upon were "inadequate."  

As such, and pursuant to the Board's July 2012 remand, in pertinent part, the following development of the evidence was ordered to take place:

1.  As noted above, the RO/AMC failed to provide the Veteran with an adequate VA examination regarding his CAD and hypertension claims that provided opinions on the questions noted in and as requested by the October 2009 Board Decision/Remand and again by the June 2010 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, as per the directives from these prior remands, the RO/AMC should again afford the Veteran new VA examination(s) to provide medical opinions as to whether the Veteran's current CAD with congestive heart failure and hypertension disabilities are aggravated by, proximately due to, or the result of his service-connected tachycardia disability, or otherwise related to his service.

The claims folder should be made available to the examiner for review.  The entire claims folder, including the Veteran's STRs dated April 1943 to July 1946 contained in volume 1 of the claims folder, must be reviewed by the examiner(s) in conjunction with examination(s) and the report(s) should state that such review has been accomplished.  The examiner should note all evidence relied on in rendering any opinion.  The examiner should provide answers to the following questions with complete rationale on any opinion rendered:

(a) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that any current hypertension and CAD are proximately due to or the result of the service-connected tachycardia, which was noted upon separation from service in 1946?

(b) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that any current hypertension and CAD have been aggravated (underwent a permanent worsening) due to the service-connected tachycardia?  If so, please state the degree of baseline severity before such aggravation. If the baseline level of disability cannot be established, the examiner must so state. 

(c) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that the blood pressure reading of 140/90 in 1946 (see July 1946 Separation Examination Report (noting blood pressure readings of 140/90 and 130/86 (3 minutes later) upon discharge from service)) represented a manifestation of chronic hypertension and/or CAD in service or within the first post-service year?

(d) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) the current hypertension and CAD are otherwise causally related to active service?  A complete rationale should be provided for any opinion.  The examiner should reconcile any opinion with the Veteran's STRs, and post-service treatment records, including the positive opinions provided in the September 2005 Private Opinion Letter from Dr. S.S.B. and the April 2006 Private Opinion Letter from Dr. S.S.  Additionally, the examiner should reconcile any opinion with the article submitted by the Veteran's attorney.  A complete rationale should be provided for any opinion.

Review of the post-July 2012 evidentiary record does not show that this ordered development, in a sufficient manner, took place.  Stegall.  Thus, on remand efforts should again be made to complete this previously-ordered development of the evidence.

Specifically, subsequent to the Board's July 2012 remand the Veteran's claims file was reviewed by a VA nurse practitioner in November 2012.  See DBQ (Disability Benefits Questionnaire) reports.  The Veteran - as was mandated by the Board's July 2012 remand instructions -- was not examined.  Also, parenthetically, the Board observes that the Veteran's attorney, by means of a letter dated in July 2013, notified VA that the findings set out as part of the November 2012 were inadequate.  The Board agrees.  

In December 2013, the Veteran's claims file was again reviewed by VA.  See DBQ reports, completed by a physician.  Again, as was the case in November 2012, the Veteran was not examined.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should make arrangements so that the Veteran can be afforded VA examination(s) so that medical opinions can be obtained concerning whether the Veteran's current CAD with congestive heart failure and hypertension disabilities are aggravated by, proximately due to, or the result of his service-connected tachycardia disability, or otherwise related to his service.

The claims folder should be made available to the examiner for review.  The entire claims folder, including the Veteran's service treatment records dated April 1943 to July 1946 contained in volume 1 of the claims folder, must be reviewed by the examiner(s) in conjunction with examination(s) and the report(s) should state that such review has been accomplished.  The examiner should note all evidence relied on in rendering any opinion.  The examiner should provide answers to the following questions with complete rationale on any opinion rendered:

(a)  Is it at least as likely as not that any current hypertension and CAD are proximately due to or the result of the service-connected tachycardia, which was noted upon separation from service in 1946?

(b)  Is it at least as likely as not that any current hypertension and CAD have been aggravated (underwent a permanent worsening) due to the service-connected tachycardia?  If so, please state the degree of baseline severity before such aggravation.  If the baseline level of disability cannot be established, the examiner must so state.

(c)  Is it at least as likely as not that the blood pressure reading of 140/90 in 1946 (see July 1946 Separation Examination Report (noting blood pressure readings of 140/90 and 130/86 (3 minutes later) upon discharge from service)) represented a manifestation of chronic hypertension and/or CAD in service or within the first post-service year?

(d)  Is it at least as likely as not that the current hypertension and CAD are otherwise causally related to active service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

In addition, and significantly, the examiner - in his/her supplying opinions to ALL the above-posed medical questions -- should reconcile any opinion with the Veteran's STRs, and post-service treatment records, including the positive opinions provided in the September 2005 Private Opinion Letter from Dr. S.S.B. and the April 2006 Private Opinion Letter from Dr. S.S.  Additionally, the examiner should reconcile any opinion with the 1997 article (addressing the Relationship of Tachycardia with High Blood Pressure and Metabolic Abnormalities) submitted by the Veteran's attorney in July 2012.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall, at 271.

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed service connection issues in light of all the evidence of record.  If the benefits sought on appeal remains denied in any respect, the Veteran and his attorney should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



